Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 5, 6, 7-9, and 13-24 are pending in a Response of 02/15/2021.
The Examiner contacted attorney Mark A. Litman on 04/14/2021 to discuss a possible allowability of this case. During the discussions, the Examiner suggested amending 5, 13-15 and 23 while canceling claims 1, 6, 16-20, 22 and 24 as noted in the Examiner’s Amendment. 
As a result, claims 5, 7-9, 13-15, 21 and 23 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments filed 02/15/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Mark A. Litman on 04/14/2021.

Amend claim 5
Claim 5 has been deleted and replaced with --- A method of forming a coherent and stable fluffy powder composition of matter comprising a dry powder  blend of collagen fibrils adhered to  starch particles as a fluffy mass with at least 40% by volume of air with hemostatic properties by physically admixing the collagen fibrils and the starch particles together in a weight ratio of from 2% to 95% of the collagen fibrils and from 98% to 5% of the starch particles based on a total weight of the fluffy power composition, conditioning the blend of collagen fibrils and starch particles to contain 8% to 15% volatiles selected from the group consisting of water and organic liquid for 8 to 24 hours, drying the conditioned blend, and then deaggregating the dried conditioned blend, the fluffy powder composition exhibiting a level of coherence wherein the fluffy powder composition can be lifted, without crushing the collagen fibrils and without loss of more than 10% by a total weight of the starch particles.  ----. 
Cancel claim 6. 

Amend claim 13
“claim 6” in line 1 has been deleted and replaced with --- claim 5 ---. 
“stable composition” in line 2 has been deleted and replaced with --- stable fluffy powder composition ---. 

Amend claim 14
“claim 6” in line 1 has been deleted and replaced with --- claim 5 ---. 
 “stable composition” in line 2 has been deleted and replaced with --- stable fluffy powder composition ---. 
“less than 10% by weight of the total weight of the composition as an adhesive.” in line 3 has been deleted and replaced with --- less than 10% by weight of an adhesive based on the total weight of the composition.--- .

Amend claim 15
“claim 6” in line 1 has been deleted and replaced with --- claim 5 ---. 
“stable composition” in line 2 has been deleted and replaced with --- stable fluffy powder composition ---; and 
“less than 3% by weight of the total weight of the composition as an adhesive.” in line 3 has been deleted and replaced with --- less than 3% by weight of an adhesive based on a total weight of the composition.--- 

Cancel claims 16-20 and 22. 

Amend claim 23
“claim 21” in line 1 has been deleted and replaced with --- claim 5 ---

Cancel claim 24.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied references including Ji (US8,575,132B1, of record)  does not disclose or suggest the instantly claimed features, “a method for forming a coherent and stable fluffy powder composition comprising admixing a powder blend of collagen fibrils and starch particles, conditioning to contain 8-15% volatiles of water or organic liquid for 8 to 24 hours, drying the conditioned blend and then deaggregating the dried conditioned blend, and the fluffy powder composition exhibiting a level of coherence wherein the fluffy powder composition can be lifted without crushing the collagen fibrils and without loss of more than 10% by weight of the starch particles”. In particular, Ji fails to teach or suggest “the fluffy powder composition having the claimed level of coherence, and the fluffy powder composition can be lifted without crushing the collagen fibrils and without loss of more than 10% by weight of the starch particles”. Ji compacts starch and collagen materials form a dense mass rather than a fluffy coherent and with at least 40% by volume of air with hemostatic properties.  Thus, even if Ji would be combined with Gagnieu (US2016/0166655A1, of record), the combination would not achieve the claimed invention because Gagnieu also fails to teach the said features. Therefore, the claimed method is also allowable over the applied references.   
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 5, 7-9, 13-15, 21 and 23 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613